DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11011200. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would be anticipated by the embodiment in claim 2 wherein X is an alkoxy group with 1-5 carbon atoms.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11279664 in view of Watanabe et al. (US 20180127543). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘664 patent claims a compound, lubricant and magnetic recording medium wherein the compound is identical to that of the present claims except for the presence of an alkoxy group on the terminal C6H5 group.  
Substitution of one or more hydrogens on a terminal C6H5 group was well known in the perfluoropolyether lubricant art prior to the effective filing date of the claimed invention to be functionally equivalent to an unsubstituted terminal C6H5 group.  Watanabe et al. discloses both types of endgroups and thus it would have been obvious to substitute the terminal phenyl group in the claims of ‘664 with a methoxyphenyl group in view of the apparent equivalence of the two.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uetake et al. (US 2018/0009773).
With respect to claims 1-2, 4 and 7, Uetake et al. disclose a perfluoropolyether compound for use as a lubricant layer in a magnetic recording medium wherein the compound has the following composition:

    PNG
    media_image1.png
    175
    526
    media_image1.png
    Greyscale

With respect to claim 5, see claim 5.
With respect to claim 8, see claim 13.
With respect to claim 9, see claim 14.
With respect to claim 10, see claim 15.
With respect to claim 11, see claim 16.

Claim(s) 1-2, 4-5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sagata et al. (US 2013/0209837).
Sagata et al. disclose a perfluoropolyether compound for use as a lubricant layer in a magnetic recording medium wherein the compound has the following composition in paragraph [0038]:

    PNG
    media_image2.png
    67
    262
    media_image2.png
    Greyscale

Compound 4 reads on claims 1-2, 4 and 7.
With respect to claim 5, Sagata et al. disclose the following compound in para [0102]:

    PNG
    media_image3.png
    79
    256
    media_image3.png
    Greyscale

With respect to claim 8, see para [0018].
With respect to claims 9-10, see claims 4-5 of Sagata et al.
With respect to claim 11, see para [0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being obvious over Yagyu et al. (US 2019/0084911).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See section (3) below for description of the requirements to invoke an exception to 102a2.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Yagyu et al. discloses a compound, lubricant and magnetic recording medium wherein the compound is identical to that of the present claims except for the presence of an alkoxy group on the terminal C6H5 group (see para [0088]). The reference teaches that various endgroups can be used equivalently including phenyl and methoxyphenyl groups (see para [0079]).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute a methoxyphenyl endgroup for the phenyl endgroup shown in para [0088].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Tues, Thurs, Fri 10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/               Primary Examiner, Art Unit 1785